NY NY WH NY NY NY NY WY NY YF ‘
SMU ARKTHKF SF CwHPRAARAaN AS

Co oOo ND HW BR WN

 

 

 

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, Case No. 18-02 - 1S GR
Plaintiff, ORDER OF DETENTION PENDING
FURTHER REVOCATION
oY. | PROCEEDINGS
Enwid [Senasines (FED. R. CRIM, P. 32.1(a)(6); 18

S.C. § 3143(a)(1))

 

Defendant.

 

The defendant having been arrested in this District pursuant to a warrant
issued by the United States District Court for the CEnTac District of
C auecon A for alleged violation(s) of the terms and conditions of probation
or supervised release; and .
Having conducted a detention hearing pursuant to Federal Rule of Criminal
Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a)(1), the Court finds that:
A. r The defendant has not met his/her burden of establishing by clear and
convincing evidence that he/she is not likely to flee if released under 18

US.Cr§ 3142(b) or (c). This finding is based on the following:

 

(< information in the Pretrial Services Report and Recommendation
( information in the violation petition and report(s)

( the defendant’s nonobjection to detention at this time

() _ other: |

 
Co fe NHN Dn FP WD LY

NO wo DN PB NH WN NY WN VY Re Be ee RE Re RS
oN HD OF FP WO NY KH COC OO AB ND NH FR WW NY KF OC

 

and/ or

B. iy The defendant has not met his/her burden of establishing by clear and

convincing evidence that he/she is not likely to pose a danger to the safety
of any other person or the community if released under 18 U.S.C. |

§ 3142¢b) or (c). This finding is based on the following:
(

(Y information in the violation petition and report(s)

information in the Pretrial Services Report and Recommendation

( the defendant’s nonobjection to detention at this time

() — other:

 

IT THEREFORE IS ORDERED that the defendant be detained pending the further

revocation proceedings.

Dated:

S | 4 \14 epee

 

SHASHI H. KEWALRAMANI
UNITED STATES MAGISTRATE JUDGE

 
